Citation Nr: 1440202	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1966, and from June 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the appellant requested that she be substituted into the Veteran's claims that were pending at the time of his death as provided under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A ).  In August 2012, the RO determined that the appellant qualified as a proper substituted claimant.

The Board notes that in August 2010, the Director of the Compensation and Pension Service issued Fast Letter 10-30, which provides that in cases involving substituted parties as in the instant case, unlike accrued benefits claims, the record is not closed on the date of death of the original claimant.  Rather, the record remains open for the submission and development of any pertinent additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from August 1965 to January 1966, and from June 1968 to September 1969.  He claimed entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to diabetes mellitus, and service connection for hypertension.  In April 2012, the Veteran died.  The appellant is his widow and has been substituted as a claimant under 38 U.S.C.A. § 5121A.

On his Form 9 appeal, the Veteran requested a Travel Board hearing.  As noted above, he later died in April 2012, and his widow was substituted as the claimant.  In August 2014, the appellant clarified in writing that she desires a Travel Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2013).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  Therefore, the Board will grant the appellant's request to be scheduled for a Travel Board hearing relating to her claims.

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a Travel Board hearing at the St. Petersburg, Florida RO before a Veterans Law Judge.  The appellant and her representative should be provided with notice as to the date, time, and place to report for said hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

